Case 1:19-cr-00716-DLC Document 88 Filed 01/15/20 Page 1 of 2

1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-y-
19cr716 (DLC)
TELEMAQUE LAVIDAS,

Defendant.

VERDICT FORM
PLEASE CHECK (“) EACH ANSWER.

THE JURY'S VERDICT MUST BE UNANIMOUS ON EACH QUESTION.

COUNT ONE

1. Conspiracy to commit insider trading

Not Guilty

Xx Guilty Va

COUNT TWO

2. Conspiracy to commit securities fraud and wire fraud

Not Guilty

x Guilty —~

 
Case 1:19-cr-00716-DLC Document 88 Filed 01/15/20 Page 2 of 2

COUNTS THREE THROUGH FIVE

3. Insider trading

Not Guilty

COUNT THREE: October 2013:
COUNT FOUR: December 2013:
COUNT FIVE: August 2015:

COUNT SIX
4. Wire fraud

Not Guilty
Xx Guilty we

COUNT SEVEN

5. Securities fraud

Not Guilty

hk

Guilty

 

 
